Citation Nr: 0730760	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  03-08 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for type II diabetes 
mellitus, to include as due to claimed exposure to Agent 
Orange.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1962 
to September 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 RO rating decision.  

The Board remanded this issue to the Appeals Management 
Center (AMC) in January 2005.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The veteran is not shown to have manifested complaints or 
findings referable to diabetes mellitus in service or for 
many years thereafter.  

3.  The veteran is not shown to have performed any active 
service in the Republic of Vietnam or to have been exposed to 
Agent Orange during his active service, including while in 
Korea or Panama.  

4.  The currently demonstrated diabetes mellitus is not shown 
to be due to documented herbicide exposure or other event or 
incident of the veteran's period of active service.  


CONCLUSION OF LAW

The veteran's disability manifested by diabetes mellitus type 
II is not due to or aggravated by his military service, to 
include exposure to herbicides, nor may it be presumed to be 
due to herbicide exposure; nor may it be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1131, 1151, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.309(e), 3.313 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  

VCAA and its implementing regulations essentially include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the issue of service 
connection for diabetes mellitus type II has been 
accomplished.  

In September 2002, prior to the rating decision on appeal, 
the RO sent the veteran a letter advising him that to 
establish entitlement to service connection for a disability, 
the evidence must show three things: an injury in military 
service or a disease that began in or was made worse during 
military service, or an event in service causing injury or 
disease; a current physical or mental disability; and, a 
relationship between the current disability and an injury, 
disease or event in service.  

The veteran was afforded an opportunity to respond prior to 
issuance of the November 2002 rating decision on appeal.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for service connection.  

The Board also finds that the letter cited above, together 
with a January 2005 letter sent by the AMC during the 
pendency of the appeal, satisfies the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained that the claimant, and 
what evidence, if any, will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The September 2002 letter advised the veteran that VA would 
make reasonable efforts to get evidence from other Federal 
agencies.  

The January 2005 AMC letter informed the veteran that VA is 
responsible for getting relevant records held by any Federal 
agency, to include military records, VA medical records, and 
records from the Social Security Administration (SSA).  The 
letter also stated that VA would make reasonable efforts to 
help get records held by any non-Federal entity, and asked 
the veteran to provide any evidence supporting his assertion 
of exposure to Agent Orange in Korea or Panama.  

The January 2005 letter specifically advised the veteran, 
"If there is any other evidence or information that you 
think will support your claim, please let us know.  If you 
have any evidence in your possession that pertains to your 
claim, please send it to us."   

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that any arguable lack of full pre-adjudication 
notice in this appeal has not, in any way, prejudiced the 
veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claims on appeal, and the 
veteran was afforded opportunity to submit such information 
and/or evidence.  

Following the issuance of the January 2005 letter, which 
completed the notice requirements of VCAA and cured any 
defects in prior notice letters, the veteran was afforded 
ample opportunity to present information and/or evidence 
pertinent to the appeal before the issuance of the 
Supplemental Statement of the Case (SSOC) in July 2005.  

Neither in response to the documents cited hereinabove, nor 
at any other point during the pendency of this appeal, has 
the veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the veteran's status (the first Dingess 
element) is not at issue, and as explained above the March 
2005 letter addressed the second and third Dingess elements 
(existence of a current disorder and connection between the 
claimed disorder and the service-connected disability).  

There is no indication that the veteran has been advised of 
the fourth and fifth Dingess elements (degree of disability 
and effective date pertaining to the disability).  However, 
the Board's action herein denies service connection for the 
claimed disability, so no degree of disability or effective 
date will be assigned.  Accordingly, there is no possibility 
of prejudice under Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's complete service personnel record (SPR) and 
service medical record (SMR) are on file.  File also contains 
the veteran's VA treatment record and treatment records from 
those non-VA providers that the veteran has identified as 
having relevant records.  

Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having additional 
existing records that should be obtained before the claim is 
adjudicated.  

The veteran has been advised of his entitlement to a hearing 
before the RO's adjudication officer and/or before the Board, 
but he has not requested such a hearing.  

The veteran has not been afforded a VA medical examination in 
support of his claim.  Medical examination is not required if 
the appellant has not presented a prima facie case for the 
benefit claimed.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. §  
3.159(c)(4).  See also Wells v. Principi, 326 F. 3d. 1381, 
1384 (Fed. Cir. 2003); duenas v. Principi, 18 Vet. App. 512 
(2004) (per curiam).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim herein decided.  


II.  Analysis

Service connection will be granted for disability that 
results from disease or injury during active military 
service.  38 U.S.C.A. § 1110.  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

In this case, there is no indication in service medical 
records (SMR) of any suspicion of diabetes during military 
service.   

In the alternative, service connection may be granted for a 
chronic condition, including diabetes mellitus, if symptoms 
become manifest to a compensable degree within one year of 
discharge, even if there is no evidence of diagnosis or 
treatment in service.  38 C.F.R. §§  3.307, 3.309(a).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage v. Gober, 10 Vet. 
App. 488, 496 (1997), citing Wilson v. Derwinski, 2 Vet. App. 
16, 19 (1991).  In this case, there is no evidence that the 
symptoms of diabetes mellitus type II became manifest to any 
degree during the first year after the veteran's discharge 
from service.  

Accordingly, the evidence does not support entitlement to 
service connection for diabetes mellitus type II as a chronic 
disorder.  

Treatment notes from Dr. SKB dating from January 1995 to 
September 1998 show no indication of diabetic symptoms or 
diagnosis.  In September 1998, the veteran was identified 
with abnormal glucose and placed on a diet to regulate 
glucose levels.  The first clinical diagnosis of diabetes 
occurs in a treatment note dated in October 2000.  

Also, an October 2002 VA outpatient treatment note dated in 
October 2002 reflects history of diabetes mellitus type II 
for five years (i.e., since approximately 1997), and a 
private outpatient treatment note dated in October 2000 
documents current assessment of diabetes.  

Accordingly, the veteran has shown evidence of current 
diabetes, so the first element of service connection (medical 
evidence of a current disability) is met.  

However, a veteran seeking disability benefits must establish 
not only the existence of a disability, but also an 
etiological connection between his military service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

The veteran has asserted in his correspondence to VA that his 
diabetes mellitus is due to exposure to Agent Orange.  If a 
veteran was exposed to an herbicide agent during military 
service, diabetes mellitus type II shall be service-connected 
even though there is no record of such disease during 
military service.  38 C.F.R. § 3.309(e).  

Exposure to herbicides is presumed if a veteran served in the 
Republic of Vietnam during the qualifying period.  38 C.F.R. 
§§ 3.307(a)(6), 3.313.  In this case the veteran does not 
assert, and the evidence does not show, that he served in the 
Republic of Vietnam at any time during his military service.  

The veteran asserts in this regard that he was exposed to 
Agent Orange during his service in Korea and Panama.  

Agent Orange is documented to have been used on the 
Demilitarized Zone (DMZ) in Korea during the period April 
1968 to July 1969; among the units exposed during that period 
was the 4th Squadron of the 7th Cavalry Regiment, assigned to 
the 2nd Infantry Division.  

The veteran's service personnel record (SPR) shows that the 
veteran was a member of this unit, but also shows that he 
served in Korea during the period March 1965 to April 1966, 
several years prior to the use of Agent Orange on the DMZ.  

As the veteran served on the Korean DMZ prior to the use of 
Agent Orange, the Board cannot presume exposure as claimed.  

The service personnel records show 13 months service in Korea 
and 11 months service in Germany, but do not show any service 
in Panama.  In any case, there is no documented use of Agent 
Orange in Panama at any time, so no presumption of exposure 
would apply.  

In summary, a review of the evidence of record shows that the 
veteran has diabetes mellitus type II, but there is no 
medical evidence of a relationship between that disorder and 
any event or incident of his military service.  

The veteran has stated an opinion that his claimed diabetes 
is due to exposure in service to Agent Orange, but he has 
shown no competent evidence to support these assertions, and 
he is not shown to have served in any area for which exposure 
may be presumed.  

The passage of many years between discharge from active 
service and the medical documentation of a claim disability 
is evidence against a claim of service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  The Board finds that the 
passage of 30 years from between discharge from military 
service and documentation of the onset of diabetes 
constitutes actual evidence against service connection.  

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  To deny 
a claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  

In this case, the preponderance of the evidence is against 
the claim, and the benefit-of-the-doubt rule does not apply.  
Gilbert, id; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).  



ORDER

Service connection for diabetes mellitus type II is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


